DETAILED ACTION
The present application was filed on or about 21 May 2021.
The present application claims priority to patent GB2006951.4 filed on or about 12 May 2020. 
Claims 1- 20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
The current application is filed under the Patent Prosecution Highway (PPH) program. Pursuant to the PPH program, the United Kingdom Intellectual Property Office (designated as the office of earlier examination) has determined that the claims recited in GB2006951.4 are allowable.  
An examination of the claims has been conducted and each claim of the current application sufficiently corresponds to the allowable claims in the allowed United Kingdom Intellectual Property Office application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Beglin et al (US 5,727,181 referred hereinafter as Beglin).
In regards to Claim 1, Beglin discloses a method of allocating one or more portions of a storage unit to a plurality of tasks for storing at least two types of data, the method comprising: receiving a request for one or more portions of the storage unit to store a particular type of data of the at least two types of data for a task of the plurality of tasks (Beglin [Fig. 2, item 206] storage subsystem is analogous to the claimed storage unit. Beglin [Column 4, lines 31-33] teaches where the host sends a request to write data to subsystem 206.  The host request is also analogous to the claimed task where ‘data’ and ‘parity’ are the claimed at least two types of data. Beglin [Column 5, lines 29-38].); 
associating the request with one of a plurality of virtual partitionings of the storage unit (Beglin [Column 4, lines 35-38] each logical volume is a partition of the claimed virtual partitions.) based on one or more characteristics of the request  (Beglin [Column 4, lines 41-
each virtual partitioning allotting none, one, or more than one portion of the storage unit to each of the at least two types of data (Beglin [Fig. 2; Column 3, lines 21-25, Column 4, lines 35-38] teaches each physical volume is a logical volume and volumes 208, 209, 210, and 211 stores ‘data’ and volume 212 stores ‘parity.’); and 
allocating the requested one or more portions of the storage unit to the task from the none, one, or more than one portion of the storage unit allotted to the particular type of data in the virtual partitioning associated with the request (Beglin [Fig. 2; Column 5, lines 20-25] teaches where data is written to segment 215 (claimed one or more portions of the storage unit).  Since the data for the command has been written to a particular segment in a logical volume, that segment has been allocated to that command.).
In regards to Claim 2, Beglin discloses the method of claim 1, wherein each of the plurality of tasks is associated with one task master (Beglin [Col. 4 Lines 21-31] teaches a subsystem controller.) of a plurality of task masters (Beglin [Col. 4 Lines 21-31] teaches a plurality of task masters as a subsystem controller and a RAID array manager.) and the one or more characteristics of the request comprises the task master associated with the task (Beglin [Col. 4 Lines 21-31] teaches the subsystem controller controls manages the subsystem while the RAID array manager provides RAID management.).  
In regards to Claim 3, Beglin discloses the method of claim 2, wherein the plurality of virtual partitionings (Beglin [Column 4, lines 35-38] each logical volume is a partition of the claimed virtual partitions.) comprises a virtual partitioning for each task master of the plurality of task masters (Beglin [Col. 4 Lines 42-47] teaches the controller comprises a logical partition for its tasks as a host data access commands for accessing a logical volume by block address, volume number, and logical block address. In contrast, the RAID array manager comprises a virtual partition as addresses the subsystem as a logical volume for RAID management of data and parity. Beglin [Col. 4 Lines 48-58].).  
In regards to Claim 4, Beglin discloses the method of claim 3, wherein: a task master of the plurality of task masters is associated with tasks that store a first type of data (Beglin [Col. 2 Lines 7-16] teaches a RAID array manager managing a data stripe.) and a second type of data (Beglin [Col. 2 Lines 7-16] teaches a RAID array manager managing parity data.) of the at least two types of data in the storage unit (Beglin [Col. 2 Lines 7-16; Fig. 1] teaches storing data and parity data in logical volumes of the storage unit.); a request (Belgin [Col. 1 Lines 19-36] teaches using parity data.) for one or more portions of the storage unit, up to a maximum number of portions (Beglin [Col. 1 Lines 56-60] teaches a dedicated parity volume storing parity information.), for storing the second type of data (Beglin [Col. 1 Lines 56-60] teaches parity information.) for a task associated with the task master (Beglin [Col. 1 Lines 56-60] teaches parity calculations associated with RAID.) is made subsequent to a request being made for one or more portions of the storage unit for storing the first type of data for that task (Beglin [Col. 1 Lines 56-60] teaches parity data is computed subsequent to the storage of the actual data.  Once parity is calculated, parity data and data held in RAID systems are striped across multiple storage blocks. Beglin [Col. 1 Lines 56-60]. Data can be accessed as needed. Beglin [Col. 1 Lines 62-67, Col. 2 Lines 1-6]. Subsequent to the data storage and parity creation, the task of data recovery can recapture any lost data by accessing the parity information. Beglin [Col. 1 Lines 56-60].); and the virtual partitioning for the task master allots at least the maximum number of portions of the storage unit to the second type of data (Beglin [Col. 1 Lines 43-45] teaches allotting a maximum number of portions of the storage unit to the retention of parity information as one partition.).  
In regards to Claim 5, Beglin discloses the method of claim 4, wherein each virtual partitioning allots no more than X - G portions of the storage unit to the first type of data (Beglin [Col. 4 Lines 5-21; Fig. 2] teaches allotting no more than 5-1 physical partitions to data. Each physical volume is represented as a virtual volume. Beglin [Col. 4 Lines 36-39].), wherein X is a total number of portions of the storage unit (Beglin [Col. 4 Lines 5-21; Fig. 2] teaches the total number of partitions is 5.) and G is a guaranteed number of portions of the storage unit for use by a task to store the second type of data (Beglin [Col. 4 Lines 5-21; Fig. 2] teaches 1 is the number of portions for the storage unit to store parity data.).  
In regards to Claim 6, Beglin discloses the method of claim 5, wherein G is a maximum number of portions of the storage unit that will be requested for storing the second type of data by any task of the plurality of tasks (Beglin [Col. 1 Lines 38-45; Fig. 2] teaches 1 is the number of portions for the storage unit to store parity data.).  
In regards to Claim 7, Beglin discloses the method of claim 5, wherein G is less than a maximum number of portions of the storage unit that will be requested for storing the second type of data by any task of the plurality of tasks (Beglin [Col. 1 Lines 38-45; Fig. 2] teaches 1 is the number of portions for the storage unit to store parity data.).  
In regards to Claim 8, Beglin discloses the method of claim 7, further comprising, prior to receiving the request: determining whether the task requires more than the guaranteed number of portions of the storage unit for the second type of data (Beglin [Col. 4 Lines 5-14] teaches determining whether the system requires multiple physical volumes.); and in response to determining that the task requires more than the guaranteed number of portions of the storage unit for the second type of data (Beglin [Col. 4 Lines 5-14] teaches a system determined to need five volumes.), dynamically adjusting one or more of the virtual partitionings so that none of the virtual partitionings allot more than X (Beglin [Col. 4 Lines 5-21; Fig. 2] teaches X is the total number of partitions for the system.) - R portions of the storage unit to the first type of data (Beglin [Fig. 2] teaches adjusting the virtual partitions until there are X-R data partitions.) wherein R is the number of portions of the storage unit required by the task for the second type of data (Beglin [Fig. 2] teaches R is the total number of RAID parity segments partitions for the entire system.) and R is greater than G (Beglin [Fig. 2] teaches the total number of RAID parity segment partitions for the entire system (R) is greater than 1.).  
In regards to Claim 9, Beglin discloses the method of claim 2, wherein the task master of the plurality of task masters associated with the task is identified by a field in the request or by sideband data accompanying the request (Beglin [Col. 4 Lines 42-47] teaches identifying an access command of the controller by fields such as a logical block address, length of data to be accessed, and the operation type.).  
In regards to Claim 10, Beglin discloses the method of claim 1, wherein the task is one of a plurality of types of tasks (Beglin [Col. 3 Lines 15-21] teaches a controller handling data access commands and a RAID array controller handling RAID functionality.], and the one or more characteristics of the request comprises a type of the task (Beglin [Col. 4 Lines 42-47] teaches task characteristics of the request as read or write operations.).  
In regards to Claim 11, Beglin discloses the method of claim 10, wherein the plurality of virtual partitionings comprises a virtual partitioning for each type of task of the plurality of types of tasks (Beglin [Col. 4 Lines 35-47, Col. 5 Lines 48-58] teaches logical block addressing as a virtual partition for controller tasks and RAID striping as virtual partition for RAID tasks.).  
In regards to Claim 12, Beglin discloses the method of claim 1, wherein at least one of the plurality of virtual partitionings allots all portions of the storage unit to one of the at least two types of data (Beglin [Col. 4 Lines 35-47, Col. 5 Lines 48-58; Fig. 1, Fig. 2] teaches partitioning the storage unit into user volumes and segments and parity segments where each is represented as a logical partition.).  
In regards to Claim 13, Beglin discloses the method of claim 1, wherein information is stored in memory for each virtual partitioning of the plurality of virtual partitionings (Beglin [Col. 4 Lines 35-47, Col. 5 Lines 48-58] teaches each of the RAID striping and user segments are identified for use by the system as virtual or logical elements.) that indicates the none, one, or more than one portions of the storage unit allotted to each type of data of the at least two types of data (Beglin [Col. 4 Lines 42-47] teaches a logical block address that indicates a segment is allocated to a portion of the storage unit.), and the method further comprises reading the information stored in memory (Beglin [Column 4, lines 31-33] teaches a read command for accessing stored information.)  for the virtual partitioning associated with the request (Beglin [Col. 4 Lines 40-47] teaches reading from a logical volume.) to determine the none, one, or more than one portion of the storage unit associated with each type of data (Beglin [Col. 4 Lines 40-47] teaches determining the portion of the storage unit for reading through a logical block address.).  
In regards to Claim 14, Beglin discloses the method of claim 1, further comprising: receiving a second request (Beglin [Col. 4 Lines 12-14, Col. 4 Lines 32-33] teaches data access for one or more portions of the storage unit to store a specific type of data of the at least two types of data for a second task of the plurality of tasks (Beglin [Fig. 2, item 206] storage subsystem is analogous to the claimed storage unit. Beglin [Column 4, lines 31-33] teaches where the host sends a request to write data to subsystem 206.  The host request is also analogous to the claimed task where ‘data’ and ‘parity’ are the claimed at least two types of data. Beglin [Column 5, lines 29-38].); associating the second request with a different one of the plurality of virtual partitionings (Beglin [Column 4, lines 35-38] each logical volume is a partition of the claimed virtual partitions.)  based on one or more characteristics of the second request (Beglin [Column 4, lines 41-46] teaches the command includes the volume number and storage location number via the logical block address of the write location (claimed characteristics of the request) which associates the command with the logical volume it is to be stored in).); and allocating the requested one or more portions of the storage unit to the second task from the none, one, or more than one portion (Beglin [Fig. 2; Column 3, lines 21-25, Column 4, lines 35-38] teaches each physical volume is a logical volume and volumes 208, 209, 210, and 211 stores ‘data’ and volume 212 stores ‘parity.’) of the storage unit allotted to the specific type of data in the virtual partitioning associated with the second request (Beglin [Fig. 2; Column 5, lines 20-25] teaches where data is written to segment 215 (claimed one or more portions of the storage unit).  Since the data for the command has been written to a particular segment in a logical volume, that segment has been allocated to that command.).  
In regards to Claim 15, Beglin discloses the method of claim 1, wherein at least two of the plurality of virtual partitionings are different (Beglin [Fig. 2; Column 3, lines 21-25, .  
In regards to Claim 18, Beglin discloses a storage unit allocator (Beglin [Col. 4 Lines 5-6] teaches hardware components.) for allocating one or more portions of a storage unit (Beglin [Col. 3 Lines 21-25] teaches allocating physical memory and presenting that physical data as logical volumes.) to a plurality of tasks for storing at least two types of data (The host request is also analogous to the claimed task where ‘data’ and ‘parity’ are the claimed at least two types of data. Beglin [Column 5, lines 29-38].), the storage unit allocator comprising logic configured to: receive a request for one or more portions of the storage unit (Beglin [Col. 4 Lines 32-24] teaches writing data to the subsystem by the controller hardware.) to store a particular type of data of the at least two types of data for a task of the plurality of tasks (The host request is also analogous to the claimed task where ‘data’ and ‘parity’ are the claimed at least two types of data. Beglin [Column 5, lines 29-38].); 4IMA01-130827US (1associate the request with one of a plurality of virtual partitionings of the storage unit (Beglin [Column 4, lines 35-38] each logical volume is a partition of the claimed virtual partitions.) based on one or more characteristics of the request (Beglin [Column 4, lines 41-46] teaches the command includes the volume number and storage location number via the logical block address of the write location (claimed characteristics of the request) which associates the command with the logical volume it is to be stored in).), each virtual partitioning allotting none, one, or more than one portion of the storage unit to each of the at least two types of data (Beglin [Fig. 2; Column 3, lines 21-25, Column 4, lines 35-38] teaches each physical volume is a logical volume and volumes 208, 209, 210, and 211 stores ‘data’ and volume 212 stores ‘parity.’); and allocate the requested one or more portions of the storage unit to the task from the none, one, or more than one portion of the storage unit allotted to the particular type of data in the virtual partitioning associated with the request (Beglin [Fig. 2; Column 5, lines 20-25] teaches where data is written to segment 215 (claimed one or more portions of the storage unit).  Since the data for the command has been written to a particular segment in a logical volume, that segment has been allocated to that command.).  
In regards to Claim 19, Beglin discloses a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system (Beglin [Col. 4 Lines 61-67, Col. 5 lines 1-7] teaches commands executing the embodiments of its invention.), cause the computer system to perform the method as set forth in claim 1 (Beglin teaches the method of Claim 1.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beglin as applied to Claim 1 above, and further in view of Overby et al (US 7,546,483 B1 referred hereinafter as Overby).
In regards to Claim 16, Beglin discloses the method of claim 1.
Beglin does not teach wherein each task of the plurality of tasks is a shader task performed on a graphics processing unit.
Overby discloses wherein each task of the plurality of tasks is a shader task performed on a graphics processing unit (Overby [Col. 5 Lines 21-44; Claim 6] teaches a graphics processor performing RAID parity functions by executing a shader program.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Beglin and Overby, before the effective filing date of the claimed invention, to include Overby’s GPU methodologies into Beglin’s method. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Overby with Beglin is to improve disk access performance and overall system performance. Overby [Col. 2 Lines 6-15]. Both the references address problems associated with RAID memory systems. 
In regards to Claim 17, the combination of Beglin and Overby discloses the method of claim 1, wherein the at least two types of data comprise (i) temporary data and attribute data, or (ii) geometry data and tessellation data (Overby [Col. 7 Lines 31-47] teaches GPU processing data in a variety ways as geometry functions and tessellation functions.).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beglin as applied to Claim 18 above, and further in view of Nagaram Chengal (US 2009/0119449 A1).
In regards to Claim 20, Beglin discloses a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of the storage unit allocator as set forth in claim 18 (Beglin [Col. 4 Lines 5-20] teaches hardware components executing its invention.), 
Beglin does not teach when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the storage unit allocator.
Nagaram Chengal disclose when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the storage unit allocator (Nagaram Chengal teaches [0034, 0037] teaches the manufacture of a multi-core CPU to provide RAID functionality by integrating a RAID controller onto the processor cores.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Beglin and Nagaram Chengal, before the effective filing date of the claimed invention, to include Nagaram Chengal’s multicore CPU manufacture into Beglin’s RAID system. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation. The motivation to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        

/Michael Krofcheck/Primary Examiner, Art Unit 2138